      Case: 1:18-cv-02967-CAB Doc #: 20 Filed: 07/28/20 1 of 2. PageID #: 440




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID MOSS,                                  )       CASE NO. 1:18CV2967
                                             )
                      Petitioner,            )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
BRIGHAM SLOAN, Warden,                       )       MEMORANDUM OF
                                             )       OPINION AND ORDER
                      Respondent.            )

CHRISTOPHER A. BOYKO, J.:

       This matter is before on the court on Magistrate Judge Thomas M. Parker’s Report and

Recommendation (Doc. 18) to dismiss with prejudice Petitioner David Moss’s Petition for a Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2254 (Doc. 1) because Petitioner passed away.

Objections to the Report and Recommendation were due by July 6, 2020. However, because

Petitioner is deceased, his copy of the Report and Recommendation was returned as

“undeliverable.” (Doc. 19). Accordingly, Petitioner has not objected to the Report and

Recommendation.

       Federal Rule of Civil Procedure 72(b) provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b)(2). Due

to his death, Petitioner has not filed an objection. Any further review by this Court would be

duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 474 U.S. 140,

155 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
      Case: 1:18-cv-02967-CAB Doc #: 20 Filed: 07/28/20 2 of 2. PageID #: 441




         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge and DISMISSES with prejudice Petitioner’s Petition.

         The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.

         IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: July 28, 2020




                                                   2
